Appeal from an order of the Girls’ Term of the City Magistrates’ Court of the City of New York, entered July 5, 1960, which denied a motion by appellants for an order (1) to terminate and dismiss this proceeding and (2) to vacate the warrants of arrest issued against them.
Memorandum: by the Court.
On the court’s own motion, the appeal is dismissed, without costs. In the Girls’ Term of the City Magistrates’ Court, an appeal lies only from a final order (Girls’ Term Court Act, § 25; L. 1951, eh. 716). The order here is not final and is therefore not appealable (cf. Matter of Smith, 7 A D 2d 927; Matter of Herko, 280 App. Div. 994; Giuliano v. Giuliano, 278 App. Div. 850).